Per Curiam. Sale of Wines. But three questions arise upon this record : 1st. Can a manufacturer of wine sell only by his personal contracts and deliveries, or may he. sell through clerks and agents ? 2d. Does section 15 of the act of March 8, 1879, exempt the manufacturer and seller from the operation of the fourteenth section of that act, as well as from that of section 1 ? 3d. Does the evidence show that defendants kept a dram-shop ? Upon the first we hold that, as in all other commercial transactions, the manufacturer may sell by his agents. Upon the second, we hold that by section 15 of said act the manufacturer of wine, who sells no other liquors, is exempted from the operation of the entire act. As this disposes of the cause it is unnecessary to decide the third question. Reverse and remand.